Exhibit 10.23
[ORACLE USA, INC. LETTERHEAD]
August 19, 2008
Jeffrey Epstein
Dear Jeff:
We are pleased to offer you the position of Chief Financial Officer and
Executive Vice President with Oracle Corporation reporting to Safra Catz,
President. Your appointment as Chief Financial Officer shall be effective on the
later of (i) the day you begin your Oracle employment and (ii) the day following
the filing of Oracle’s Form 10-Q for the first quarter of fiscal year 2009. We
offer you starting compensation at an annual rate of $700,000. In addition, your
FY09 target bonus will be $1,200,000.
The following global functions will report to you: Finance, controller’s office,
finance operations, tax, treasury, real estate, audit and customer leasing.
While Oracle’s internal audit group reports directly to the Audit Committee, it
will report indirectly to you, and you will have administrative oversight of it.
The Compensation Committee of Oracle’s Board of Directors (the “Compensation
Committee”) has approved the terms set forth in this offer. Following your
commencement date, a proposal will be submitted to the Compensation Committee
requesting approval to grant you an option to purchase 1,000,000 shares of
common stock, pursuant to the 2000 Long-Term Equity Incentive Plan, as amended
(the “Plan”) with an effective grant date of the date the Compensation Committee
approves such option grant. The option will be priced based upon Oracle’s stock
price at the close of the market on the option grant date. The option will be
issued under a written agreement and will be subject to qualification under all
applicable securities regulations. As long as you remain continuously employed
by Oracle, you will be eligible to exercise your right to purchase one quarter
of the option shares per year, beginning one year after the Compensation
Committee grants your option, subject to the terms of your written option
agreement.
If you accept this offer, Oracle will pay reasonable, documented relocation
expenses to assist with real estate fees and/or moving costs excluding buy down
points, up to a maximum of $200,000. Reimbursement will be upon submission of
proof of expenditure. Tax gross up will be provided on reimbursed expenses that
are non deductable.
This offer of employment is contingent upon your satisfactory completion of
Oracle’s pre-employment background screening process, which will include
education and employment verification as well as a criminal records search.
You agree to comply with the Insider Trading restrictions applicable to Oracle
Officers and Directors for one fiscal quarter following your separation from
Oracle, regardless of the reason for your separation. Among other things, under
these restrictions, you are prohibited from trading in Oracle securities during
the last month of the fiscal quarter and until two full trading days following
Oracle’s earnings announcement for that fiscal quarter. Notwithstanding the
foregoing, your proposed stock option referenced in this letter agreement shall
be subject to the time limitations on exercise set forth in Section 6(i) of the
Plan.
To accept this offer, please sign below as well as the enclosed Employment
Agreement and Mutual Agreement to Arbitrate, Proprietary Information Agreement,
Data Privacy Agreement, and any remaining new hire documents and return them to
Oracle, ATTN: Americas HRSSC, 1001 Sunset Boulevard, Rocklin, CA 95765 for
delivery by August 26, 2008.
If you have any questions regarding the conditions of your offer, please do not
hesitate to contact me at (xxx) xxx-xxxx. This offer remains open until
August 26, 2008.
We look forward to having you join Oracle and being a valued member of the
Executive Team.
Sincerely,
/s/ Joyce Westerdahl
Joyce Westerdahl
Senior Vice President, Human Resources
Enclosure: New Employee Packet
I hereby agree to the following

     
   /s/ Jeff Epstein
 
Jeffrey Epstein
    

 



--------------------------------------------------------------------------------



 



Employment Agreement & Mutual Agreement to Arbitrate
Please read this Agreement carefully before you agree to its terms by signing
it. You may wish to consult an attorney prior to signing the Agreement. The
Agreement sets forth certain important benefits, terms and conditions related to
your employment with Oracle. It also sets forth the mutual agreement between you
and Oracle to arbitrate any dispute or claim arising out of or related to your
Oracle employment and to waive all rights to a trial or hearing before a court
or jury.
Proprietary Information

Oracle’s proprietary rights and confidential information are among the company’s
most important assets. In addition to signing this Agreement as a condition of
employment, you also must sign the Proprietary Information Agreement included in
the New Employee Packet.
Oracle Policies

Your adherence to the Oracle Code of Ethics and Business Conduct, set forth in a
booklet included in the New Employee Packet, is vital to Oracle and to your
success at Oracle. When you sign this Agreement, you are agreeing to thoroughly
familiarize yourself with the Oracle Code of Ethics and Business Conduct and you
are agreeing to abide by it. You also agree to take Oracle’s Ethics and Business
Conduct course, available on-line through Oracle’s intranet. In addition, when
you sign this Agreement, you are acknowledging that you have read the letter
addressing Oracle’s Safety Program highlights included in the New Employee
Packet. The Oracle Code of Ethics and Business Conduct and the Oracle Employee
Handbook are on the Oracle intranet and accessible to all employees. You agree,
after beginning employment, to access the Employee Handbook and thoroughly
familiarize yourself with Oracle policies and to abide by them. Additionally,
from time to time, Oracle will communicate important information about its
policies by way of electronic mail notification and/or the Oracle intranet. By
signing this agreement, you agree to thoroughly review these policy
communications and to abide by them.
Oracle is a government contractor, and, as such, certain federal, state, and
local laws may place prohibitions or other restrictions on the ability of former
government workers, and/or relatives of current or former government workers, to
be employed by or to perform certain work on behalf of Oracle. By signing below,
you are affirming that your employment with Oracle, and any work you perform
while employed by Oracle, will not conflict with any such prohibitions or
restrictions.
Employment Eligibility

In order to comply with the Immigration Reform and Control Act of 1986, the
federal government requires the company to examine documents which prove your
legal right to work in the United States. Please see the Verification of
Eligibility for Employment information which also is a part of the New Employee
Packet.
Benefits

Oracle offers its employees a comprehensive medical, dental, vision, life and
disability insurance package through Oracleflex, a flexible benefits program.
Oracleflex may require employee contributions. The company also offers benefits
including a 401(k) Savings and Retirement Plan, an Employee Stock Purchase Plan,
a Dependent Care Reimbursement Plan and an Educational Reimbursement Plan. The
details of these plans are included in the New Employee Packet and/or are
available on the Oracle intranet. You understand that you must make your
Oracleflex benefits elections within the limited time period set forth in the
communication accompanying your personal identification number that you will
receive after beginning employment.
By signing this Agreement, you authorize Oracle to deduct from your compensation
any and all contributions associated with your elections under Oracleflex, the
Oracle 401(k) Savings and Investment Plan, the Oracle Employee Stock Purchase
Plan, or any other benefit offered by Oracle in which you participate and for
which an employee contribution is required.
Your starting compensation, position and other terms and conditions related to
your employment are set forth in the offer letter you received. By signing this
Agreement, you also are agreeing to the terms and conditions set forth in the
offer letter. Oral or written representations contradicting or supplementing the
terms of the offer letter are not valid.

 



--------------------------------------------------------------------------------



 



At-Will Employment

Employment at Oracle is at-will. The company makes no express or implied
commitment that your employment will have a minimum or fixed term, that Oracle
may take adverse employment action only for cause or that your employment is
terminable only for cause. Either you or Oracle may terminate the employment
relationship at any time for any reason. Additionally, Oracle may take any other
employment action at any time for any reason. No one at Oracle may make, unless
specifically authorized in writing by Oracle’s Board of Directors, any promise,
express or implied, that employment is for any fixed term or that cause is
required for the termination of or change in the employment relationship.
Equal Employment Opportunity and Escalation Process

Oracle believes that all employees should be treated fairly and equitably in
conformance with its Equal Employment Opportunity policies. We take personnel
action without regard to race, color, national origin, sex, marital status, age,
religion, disability or sexual orientation. Our commitment to these policies
applies to every phase of the employment relationship, and we make every effort
to comply with these policies. If, however, you feel you have not been treated
fairly in some way in your Oracle employment, you agree, before taking any other
action, to make a written complaint to a Director of the Human Resources
Department and to allow individuals within the Department a reasonable period of
time in which to investigate and informally attempt to resolve your issues.
Mutual Agreement to Arbitrate

You and Oracle understand and agree that any existing or future dispute or claim
arising out of or related to your Oracle employment, or the termination of that
employment, will be resolved by final and binding arbitration and that no other
forum for dispute resolution will be available to either party, except as to
those claims identified below. The decision of the arbitrator shall be final and
binding on both you and Oracle and it shall be enforceable by any court having
proper jurisdiction.
The arbitration proceedings shall be conducted pursuant to the Federal
Arbitration Act, and in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association or the Employment
Arbitration Rules and Procedures adopted by Judicial Arbitration & Mediation
Services (“JAMS”). The arbitrator will have all the powers a judge would have in
dealing with any question or dispute that may arise before, during and after the
arbitration.
     Claims Not Covered
Claims for benefits under the workers’ compensation, unemployment insurance and
state disability insurance laws are not covered by this Arbitration Agreement.
Additionally, claims by you or by Oracle for temporary restraining orders or
preliminary injunctions (“temporary equitable relief”) in cases in which such
temporary equitable relief would be otherwise authorized by law are not covered
by this Arbitration Agreement. In such cases where temporary equitable relief is
sought, the trial on the merits of the action will occur in front of, and will
be decided by, the arbitrator, who will have the same ability to order legal or
equitable remedies as could a court of general jurisdiction.
          Costs
Oracle agrees to bear the costs of the arbitrator’s fee and all other costs
related to the arbitration, assuming such costs are not expenses that you would
be required to bear if you were bringing the action in a court of law. You and
Oracle shall each bear your own attorneys’ fees incurred in connection with the
arbitration, and the arbitrator will not have authority to award attorneys’ fees
unless a statute at issue in the dispute or other appropriate law authorizes the
award of attorneys’ fees to the prevailing party, in which case the arbitrator
shall have the authority to make an award of attorneys’ fees as permitted by the
applicable statute or law.
          Consideration
You understand and acknowledge that you are offered employment in consideration
of your promise to arbitrate claims. In addition, the promises by Oracle and by
you to resolve claims by arbitration in accordance with the provisions of this
Arbitration Agreement, rather than through the courts, provide consideration for
each other.
     Knowing and Voluntary Agreement; Complete Agreement
You understand and agree that you have been advised to consult with an attorney
of your own choosing before signing this Employment Agreement & Mutual Agreement
to Arbitrate, and you have had an opportunity to do so.

 



--------------------------------------------------------------------------------



 



YOU FURTHER UNDERSTAND AND AGREE THAT YOU HAVE READ THIS EMPLOYMENT AGREEMENT &
MUTUAL AGREEMENT TO ARBITRATIE CAREFULLY. BY SIGNING IT, YOU ARE EXPRESSLY
WAIVING ANY AND ALL RIGHTS TO A TRIAL OR HEARING BEFORE A COURT OR JURY OF ANY
AND ALL DISPUTES AND CLAIMS SUBJECT TO ARBITRATION UNDER THIS ARBITRATION
AGREEMENT WHICH CLAIMS YOU MAY NOW OR IN THE FUTURE HAVE.
This Arbitration Agreement contains the complete agreement between Oracle and
you regarding the subject of arbitration and alternate dispute resolution, and
supersedes any and all prior written, oral, or other types of representations
and agreements between Oracle and you, if any.
Severability

If any portion of this Employment Agreement & Mutual Agreement to Arbitrate
shall, for any reason, be held invalid or unenforceable, or contrary to public
policy or any law, the remainder of the Agreement shall not be affected by such
invalidity or unenforceability, but shall remain in full force and effect, as if
the invalid or unenforceable term or portion thereof had not existed within this
Agreement.
Modification

This Employment Agreement & Mutual Agreement to Arbitrate may be modified only
in a writing, expressly referencing this Agreement and you by full name, signed
by you and Oracle’s Board of Directors.
By signing below you are agreeing that you have read and understood every
provision of this Agreement and that, in consideration for your employment at
Oracle, you agree to abide by its terms.
ACKNOWLEDGED AND ACCEPTED:

         
   Jeffrey Epstein
 
Print Name
         
 
       
    /s/ Jeffrey Epstein
 
Signature
  8/19/08
 
Date     

 